Name: Commission Regulation (EEC) No 3297/89 of 31 October 1989 amending certain "guide" quantities provided for in Regulation (EEC) No 3972/88 under the supplementary mechanism applicable to trade in beef and veal
 Type: Regulation
 Subject Matter: international trade;  trade policy;  Europe
 Date Published: nan

 1 . 11 . 89 Official Journal of the European Communities No L 320/47 COMMISSION REGULATION (EEC) No 3297/89 of 31 October 1989 amending certain 'guide' quantities provided for in Regulation (EEC) No 3972/88 under the supplementary mechanism applicable to trade in beef and veal whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . For meat of animals of the bovine species, fresh or chilled, the 'guide' quantity laid down in the Annex to Regulation (EEC) No 3972/88 may be exceeded by 1 500 tonnes equivalent carcase weight. 2. For live animals of the bovine species, the 'guide' quantity laid down in the Annex to Regulation (EEC) No 3972/88 may be exceeded by 11 500 head. 3 . The figure '20 %' in Article 6 of Regulation (EEC) No 3972/88 shall be calculated on the basis of the 'guide' quantities originally laid down in the Annex to that Regulation. Article 2 This Regulation shall enter into force on 1 November 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 84 (4) thereof, Whereas Commission Regulation (EEC) No 3972/88 of 20 December 1988 fixing the indicative ceilings and the 'guide' quantities for 1989 under the supplementary mechanism applicable to trade in beef and veal (') fixes the 'guide' quantities for 1989 for imports into Spain of live animals and fresh or chilled meat from the Community as constituted at 31 December 1985 at 17 078 head and 2 846 tonnes respectively ; whereas 90 % of the said quantities were used during the first six months ; whereas, in order to ensure supplies to the Spanish market, provision should be made for the quantities laid down of the products referred to above to be exceeded in line with the anticipated trend in Spanish demand ; Whereas the conditions for applying Article 6 of Regulation (EEC) No 3972/88 for the abovementioned products should accordingly be specified ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1989 . t For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 351 , 31 . 12. 1988, p. 17.